This is an application in habeas corpus brought by the petitioner, alleging that he is illegally restrained and imprisoned in the county jail of Coal county by Jesse Phillips, sheriff of said county. That he is held in custody by said sheriff by reason of being charged with the crime of murder of Ben Jones. That he is not guilty of the crime of murder; that the proof is not evident nor the presumption great. Annexed to said petition is a transcript of the testimony taken upon the preliminary examination. Upon the hearing had, bail was fixed in the sum of fifteen thousand dollars, to be approved by the clerk of the district court of Coal county. Upon a supplemental application to reduce bail, it is ordered that the amount fixed be reduced to the sum of seven thousand five hundred dollars.